Citation Nr: 0520044	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-38 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for carpal tunnel 
syndrome.  

3.  Entitlement to an initial compensable evaluation for 
scar, status post total abdominal hysterectomy.  

4.  Entitlement to an initial evaluation in excess of 
10 percent for plantar fasciitis, left foot, with history of 
tarsal tunnel syndrome.  

5.  Entitlement to an initial evaluation in excess of 
10 percent for plantar fasciitis, right foot, with history of 
tarsal tunnel syndrome.  

6.  Entitlement to an initial evaluation in excess of 
10 percent for migraine headaches.  

7.  Entitlement to an initial evaluation in excess of 
10 percent for residual hypothyroidism, post ablation, for 
Graves Disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to December 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issues of initial evaluations in excess of 10 percent for 
service-connected plantar fasciitis, left foot, with history 
of tarsal tunnel syndrome; plantar fasciitis, right foot, 
with history of tarsal tunnel syndrome; migraine headaches; 
and residual hypothyroidism, post ablation, for Graves 
Disease are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran appeared before the undersigned in a hearing held 
in May 2005.  At that time, she submitted additional evidence 
for consideration of the issues on appeal.  Subsequently, the 
veteran sent other evidence to be considered in determining 
her claims.  The veteran expressly indicated that she did not 
waive initial RO review of the evidence.  

Further, among the documents that the veteran sent were 
reports from gynecological examinations that included results 
from recent Pap smears.  This evidence, however, does not 
relate to her claim of an initial compensable evaluation for 
a residual scar, post total abdominal hysterectomy; as such, 
there is no basis for that matter to be remanded and 
readjudicated by the RO.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence demonstrating 
current disability associated with vertigo.  

3.  There is no competent medical evidence demonstrating 
current disability associated with carpal tunnel syndrome.  

4.  The competent evidence demonstrates that a residual scar, 
status post total abdominal hysterectomy is asymptomatic, 
healed, non painful, and without evidence of keloids.  


CONCLUSIONS OF LAW

1.  Vertigo was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Carpal tunnel syndrome was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The schedular criteria for an initial compensable 
evaluation for residual scar, status post total abdominal 
hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA provided the veteran with the necessary information on the 
VCAA in an August 2003 letter.  The RO notified the veteran 
of the information and evidence needed to substantiate his 
claims of service connection, informed the veteran that an 
examination was being requested to address his claims, what 
evidence had been received to date, what evidence the VA was 
responsible for gathering, what efforts the VA would make to 
get relevant records, and notified the veteran of her 
responsibilities in completing her claims.  As a result of 
this letter, the veteran provided additional evidence in 
support of her claims.  The Statement of the Case dated in 
June 2004 specifically included the applicable provisions of 
the VCAA.  

The VCAA letter was provided to the veteran prior to the 
initial rating decision issued in February 2004.  The VCAA 
notification letter was sent to the veteran in August 2003.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law.  Moreover, in general, 
the RO advised the veteran to submit any information or 
evidence pertaining to her claims.  Thus, there is no defect 
with respect to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
The veteran has not identified any additional private medical 
records in connection with this appeal.  Moreover, the 
veteran has been afforded pertinent VA medical examinations 
in connection with her claims.  The examination reports 
provide the necessary medical opinions.  There is no basis to 
request an additional examination or obtain any other medical 
opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Service connection

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Vertigo

In first addressing the veteran's claim of service connection 
for vertigo, the service medical records show that the 
veteran had a diagnosis of vertigo in June 1996.  She had a 
few episodes during that period of time, but there were no 
other records that document vertigo in service during any 
other periods of time.  

Following service, in a report from a VA examination 
conducted in August 2003, the veteran reported that she first 
had attacks of vertigo in service that lasted several hours 
at a time, and then resolved.  It is noted that the first 
attack occurred in 1996.  The veteran was given medications 
and experienced a full resolution of her symptoms.  She had a 
total of three to four attacks during her military service.  
The examiner concluded that the veteran's symptoms were most 
consistent with either benign positional vertigo or 
labryinthitis.  Her attacks were isolated to 1996 to 1997.  
At the time of the examination, the veteran was asymptomatic.  

A VA audiological examination conducted in September 2003 
showed no signs or complaints of vertigo.  

During her personal hearing in May 2005, the veteran 
testified that she first had attacks of vertigo in 1989 and 
that her most recent attack was in February 2004.  She 
reported that her symptoms came and went, and that she tended 
to have symptoms when she was laying down in bed or when she 
tried to get up.  

Based on the foregoing, the evidence of record does not 
support current disability manifested by vertigo.  Although 
the veteran's stories vary as to its onset and recurrences, 
during the most recent VA examination dated in August 2003, 
it is noted that the veteran's bouts with vertigo occurred 
several times in service and were confined to 1996, which is 
supported by the service medical records.  Moreover, at the 
time of the examination, the veteran had no symptoms of 
vertigo.  The examiner noted that she was asymptomatic.  

It is the responsibility of the Board to weigh the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases resulting in disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  As there is no 
evidence of current disability of vertigo, service connection 
is clearly not warranted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The 2003 VA examination is most probative 
in this case because it specifically provided evidence that 
the veteran did not have a current disability manifested by 
vertigo.  Bloom v. West, 12 Vet. App. 185 (1999).  As set 
forth above, in claims for VA benefits, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Thus, under the facts of this case, the veteran is 
not entitled to the benefit of the doubt. 

Carpal tunnel syndrome 

The veteran also claims entitlement to service connection for 
carpal tunnel syndrome.  She contends that she when she was a 
"typist information manager" in service at one point, she 
saw a doctor who prescribed Motrin for the pain in her 
wrists.  The veteran also reported that she was issued 
bilateral wrist splints.  

The service medical records include an enlistment examination 
report dated in January 1981 that is silent for any pertinent 
notations.  The records show that in an addendum dated in 
December 2001, the veteran had been treated for carpal tunnel 
syndrome in a rheumatology clinic in January 2001.  There are 
no other records that document or indicate treatment for 
carpal tunnel syndrome during service.  

The report from a VA examination conducted in October 2003 
documents the veteran's report of an onset of carpal tunnel 
syndrome in 1983.  She stated that she was given anti-
inflammatory medications and issued bilateral wrist splints.  
Her symptoms reportedly have not reoccurred since 1983.  The 
veteran denied numbness, tingling, weakness, or pain in 
either hand or wrist.  The examiner diagnosed carpal tunnel 
syndrome, resolved.  

During her hearing held in May 2005, the veteran reported 
that her symptoms of carpal tunnel syndrome first arose 
around 1986.  She testified that she was given Motrin and 
wrist splints for the pain.  The veteran stated that she had 
not been treated for carpal tunnel syndrome since service and 
just had dealt with the associated pain.  

Based on the foregoing, the veteran's claim of service 
connection for carpal tunnel syndrome must be denied for lack 
of current disability.  Again, service connection is 
specifically limited to those cases where disease or injury 
incurred in service results in chronic disability.  See 38 
U.S.C.A. §§ 1110, 1131.  In this case, the veteran has 
indicated that her symptoms associated with carpal tunnel 
syndrome have not reoccurred since 1986, or since their onset 
during service.  Moreover, the examiner noted the absence of 
carpal tunnel syndrome during the 2003 examination.  The 
examiner noted that impairment due to carpal tunnel syndrome 
had resolved.  There is no evidence of record to controvert 
the examiner's opinion.  

The preponderance of the evidence in this case is against the 
veteran's claim of service connection for carpal tunnel 
syndrome.  There is no competent evidence to demonstrate a 
current disability.  Thus, there is no basis for reasonable 
doubt in this case, and the benefit must be denied.  Gilbert, 
1 Vet. App. at 54.  

Compensable evaluation for scar, status post total abdominal 
hysterectomy  

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected scar, status post total 
abdominal hysterectomy is rated pursuant to Diagnostic Code 
7805 that pertains to scars rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).  Although the veteran contends 
that her scar is disfiguring, the rating criteria that 
pertain to disfigurement relate only to scars affecting the 
head, face, or neck.  In that the veteran's scar is a 
residual scar from her total abdominal hysterectomy, the 
rating criteria that pertain to disfigurement do not apply in 
this case.  

The record shows that the veteran underwent a total abdominal 
hysterectomy in service in January 2000 due to fibroids 
associated with menorrhagia and dysmenorrhea.  The surgical 
procedure was unremarkable according to the service medical 
records.  No abnormalities were noted in the records 
following the surgery.  

After service, the VA examination conducted in October 2003 
revealed the veteran's history of a total abdominal 
hysterectomy in service.  Examination of the abdomen showed 
that it was soft, nontender, and nondistended and with 
positive bowel sounds.  There was no hepatosplenomegaly.  The 
examiner noted a healed, low transverse incision measuring 15 
centimeters, thin, slightly hypopigmented, and without 
keloids.  The scar was described as nontender to palpation 
and nonpainful.  The examiner also noted that since the total 
abdominal hysterectomy, the veteran had had no further 
related problems.  

The private medical records associated with the claims folder 
do not relate to treatment of the veteran's service-connected 
residual scar.  

In light of the above, the preponderance of the evidence 
weighs against an initial compensable evaluation for the 
veteran's service-connected residual scar due to a total 
abdominal hysterectomy.  At no point does the competent 
evidence of record support that her residual scar is 
symptomatic, and that it is limiting her ability to function.  
There is nothing in the record to substantiate impairment 
attributable to her service-connected scar that warrants an 
initial compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The service medical records show that 
there were no subsequent problems as a result of the total 
abdominal hysterectomy, and there are no records to show that 
the residual scar was painful, or tender, or otherwise 
symptomatic.  As noted during the 2003 examination, there was 
no evidence of keloids, the scar was nontender to palpation, 
and was noted to be nonpainful.  

There are no other appropriate rating criteria pursuant to 
the schedule of ratings for the skin such that an initial 
compensable evaluation for the veteran's service-connected 
residual scar due to a total abdominal hysterectomy may be 
assigned.  There being no reasonable doubt under these facts, 
the veteran's claim of an initial compensable evaluation for 
her service-connected residual scar, status post total 
abdominal hysterectomy, is denied.  38 U.S.C.A. § 5107.  


ORDER

Service connection for vertigo is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Entitlement to an initial compensable evaluation for residual 
scar, status post-total abdominal hysterectomy, is denied.  


REMAND

At the time of the veteran's hearing held in May 2005, she 
submitted additional evidence in support of her claims.  
Subsequent to the hearing, she sent more evidence to be 
considered in determining her claims.  The veteran expressly 
stated that she did not waive initial consideration by the RO 
of this evidence.  

Therefore, this matter is remanded for additional development 
as follows.  

After conducting any additional indicated 
development, the RO should review the 
veteran's claim in light of the 
additional evidence she submitted.  If 
the veteran's claim remains denied, she 
and her representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.  The case should then be 
forwarded to the Board for final 
appellate action if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


